DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 06/30/2021, are currently pending and considered below.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 12, line 3: amend “engages a stationary part of the adjustable resistance exercise machine” to --- engages the stationary part of the adjustable resistance exercise machine---.
Claim 12: remove second period at end of claim.
Claim 13, lines 2 and 3: amend “fixed end” to ---second fixed end---. 
Claim 13, line 3: amend “engages a stationary part of the adjustable resistance exercise machine” to --- engages the stationary part of the adjustable resistance exercise machine---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 14, line 2 recites: “substantially rectangular”. The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what can be considered rectangular outside of four-sided shapes. Applicant has not further defined substantially within the specifications or equated substantially to a range. For claim 14, rectangular will be interpreted to be a 4-sided shape. Applicant is suggested to amend the limitation to ---rectangular--- within claim 14 and 15.
Claim 15, line 2 recites: “substantially rectangular”. The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what can be considered rectangular outside of four-sided shapes. Applicant has not further defined substantially within the specifications or equated substantially to a range. For claim 15, rectangular will be interpreted to be a 4-sided shape. Applicant is suggested to amend the limitation to ---rectangular---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20180214731 A1 (Sherin).
Regarding Independent Claim 1, Sherin in a first embodiment discloses an adjustable resistance exercise machine (Figure 1), comprising: 
a shaft (shaft 106 with threaded shaft 130) comprising a first end (threaded shaft 130, see Figure 1 wherein the threaded shaft 130 is inside pusher 126) and a second end (Figure 1: Annotated); 

    PNG
    media_image1.png
    533
    548
    media_image1.png
    Greyscale

Figure 1: Sherin Annotated
	a pulley (cord spool 108) mounted on the shaft between the first end and the second end (see Figure 1); 
	an elongated member (cord 110) wound on the pulley such that when the elongated member is pulled, the pulley will rotate (“the constant force springs provide the device 100 with the ability to provide a constant resistance level as the handle 112 pulls the cord 110 off of the cord spool 108.” ¶ 68); 
	a first engagement member (storage drum 114A) coupled to the pulley such that rotation of the pulley also rotates the first engagement member (“the second storage drum 114A does not include holes and is instead affixed to the cord spool 108 such that the second storage drum 114A is caused to be rotated by the cord spool 108 when the cord spool 108 rotates” ¶ 65); 
	a spring (constant force spring 116D) positioned about the shaft between the pulley and the first end of the shaft (see Figure 1), the spring having a fixed end (first storage drum 116E) and a hub (second storage drum 116A), wherein the fixed end engages a stationary portion (axle 102) of the adjustable resistance exercise machine (first storage drum 116E is rotatable about fixed axle 102); 
	and a second engagement member (side face of drum 116A comprising engagement pattern holes 116C) positioned over the shaft (see Figure 1), the second engagement member adapted to rotationally engage the hub (the side face of drum 116A with holes 116C are fixed to the drum 116A and rotationally fixed together) and further adapted to selectively engage the first engagement member so that the second engagement member and the hub rotate when the pulley rotates (“When the teeth 114B and holes 116C are coupled in this manner, both constant force springs 114D and 116D resist the cord 110 from being pulled off the cord spool 108 resulting in increased resistance” ¶ 75); 
	wherein rotation of the pulley is resisted by the spring when the first engagement member is engaged with the second engagement member (see ¶ 75 above wherein when the teeth of drum 114A are engaged with the holes of drum 116A the spring is engaged and provides resistance to rotation).  
	Regarding Claim 2, Sherin in the first embodiment discloses the adjustable resistance exercise machine of claim 1, wherein the first engagement member comprises a drive gear (side face of drum 114A comprising teeth 114B; in as much as applicant has shown the teeth with the side of drum 114A are a drive gear), and wherein the second engagement member comprises a face gear (side of drum 116A with holes 116C; in as much as applicant has shown the side of drum 116A with holes 116C are a face gear).
	Regarding Claim 3, Sherin further discloses the adjustable resistance exercise machine of claim 1, further comprising a bias spring (compression spring 136) positioned between the pulley and the second engagement member (see Figure 7), wherein the bias spring is adapted to apply a bias force to urge the second engagement member out of engagement with the first engagement member (“configured to have different load resistances, thus allowing the resistance modules to be selectively coupled in order to adjust the resistance level” ¶ 63; the compression spring provides a resistance urging the drums out of engagement).  
	Regarding Claim 4, Sherin further discloses the adjustable resistance exercise machine of claim 3, wherein the bias spring is a compression spring (compression spring 136).
	Regarding Claim 5, Sherin further discloses the adjustable resistance exercise machine of claim 1, further comprising an adjustment knob (adjustment knob 122) coupled to a threaded shuttle (threaded pusher 126), wherein the threaded shuttle engages a thread (thread 128) on the shaft (threaded shaft 130), such that the threaded shuttle rotates and moves axially when the adjustment knob is rotated (“The thread 128 rotating causes force to be applied to the pusher 126 via the threaded notch 134. The flaps 132 prevent the pusher from rotating around the shaft 106; instead the pusher 126 is forced to move along the shaft 106” ¶ 73), 
	and wherein the threaded shuttle is adapted to move the second engagement member into or out of engagement with the first engagement member when the adjustment knob is rotated (“Rotating the adjustment knob 122 of the resistance selector 120 in the direction that increases the resistance level results in the pusher 126 moving on the shaft 106 towards the second storage drum 116A.” ¶ 75; see ¶ 75 wherein the pusher 126 Is moved along the shaft and selectively engages the drums 114a, 116A, and 118A together dependent on the level of rotation of the knob 122).
	Regarding Claim 7, Sherin further discloses the adjustable resistance exercise machine of claim 5, further comprising an outer case that houses the shaft, the first engagement member, the spring, and the second engagement member (housing 104, see Figure 1).  
	Regarding Claim 8, Sherin further discloses the adjustable resistance exercise machine of claim 5, further comprising a bias spring (compression spring 136) positioned between the pulley and the second engagement member (“a first compression spring 136 located between the second storage drum 114A and the second storage drum 116A” ¶ 63), wherein the bias spring is adapted to apply a bias force to hold the second engagement member out of engagement with the first engagement member (“configured to have different load resistances, thus allowing the resistance modules to be selectively coupled in order to adjust the resistance level” ¶ 63; the compression spring provides a resistance urging the drums out of engagement).  
	Regarding Claim 9, Sherin further discloses the adjustable resistance exercise machine of claim 8, wherein the bias spring is a compression spring (compression spring 136).  
	Regarding Claim 10, Sherin further discloses the adjustable resistance exercise machine of claim 1, wherein the spring is a spiral spring (“constant force spring is configured to wrap around the first storage drum 114E and the second storage drum 114A” ¶ 60; the spring spirals/coils around the drums).  
	Regarding Claim 11, Sherin further discloses the adjustable resistance exercise machine of claim 10, wherein the first engagement member is secured on an inside of the pulley and positioned on the shaft (see Figures 1 and 7 wherein the drum 114A is secured on shaft 102 and attached to the inside side of the pulley 108).  
	Regarding Claim 13, Sherin further discloses the adjustable resistance exercise machine of claim 1, further comprising a second spring (spring 118) having a second fixed end (first storage drum 118D) and a second hub (second storage drum 118A), wherein the second fixed end engages the stationary part of the adjustable resistance exercise machine (see Figure 1 wherein the first storage drum 118D engages with the axle 102) and wherein the second hub is engaged such that the rotation of the pulley is resisted by the second spring when the elongated member is pulled (“the constant force springs 114D, 116D, and 118D are configured to resist the rotation of second storage drums 114A, 116A, and 118A.” ¶ 68). 

	Regarding Independent Claim 1, Sherin in a second interpretation of the first embodiment discloses adjustable resistance exercise machine, comprising: 
	a shaft (shaft 106 with threaded shaft 130) comprising a first end (threaded shaft 130, see Figure 1 wherein the threaded shaft 130 is inside pusher 126) and a second end (Figure 1: Annotated);

    PNG
    media_image1.png
    533
    548
    media_image1.png
    Greyscale

Figure 2: Sherin Annotated
	a pulley (cord spool 108) mounted on the shaft between the first end and the second end (see Figure 1); 
	an elongated member (cord 110) wound on the pulley such that when the elongated member is pulled, the pulley will rotate (“the constant force springs provide the device 100 with the ability to provide a constant resistance level as the handle 112 pulls the cord 110 off of the cord spool 108.” ¶ 68); 
	a first engagement member (storage drum 114A) coupled to the pulley such that rotation of the pulley also rotates the first engagement member (“the second storage drum 114A does not include holes and is instead affixed to the cord spool 108 such that the second storage drum 114A is caused to be rotated by the cord spool 108 when the cord spool 108 rotates” ¶ 65);	a spring (spring 118) positioned about the shaft between the pulley and the first end of the shaft (see Figure 1), the spring having a fixed end (first storage drum 118E) and a hub (second storage drum 118A), wherein the fixed end engages a stationary portion (axle 102) of the adjustable resistance exercise machine (see Figure 1 wherein the upper end of spring 118 is fixed to the first storage drum 118E which is engaged with the axle 102); 
	and a second engagement member (second storage drum 116A) positioned over the shaft (see Figure 1), the second engagement member adapted to rotationally engage the hub (via teeth 116B  and holes 118C) and further adapted to selectively engage the first engagement member (via teeth 114B and holes 116C) rotates (“When the teeth 114B and holes 116C are coupled in this manner, both constant force springs 114D and 116D resist the cord 110 from being pulled off the cord spool 108 resulting in increased resistance” ¶ 75);
	wherein rotation of the pulley is resisted by the spring when the first engagement member is engaged with the second engagement member (see ¶ 75 above wherein when the teeth of drum 114A are engaged with the holes of drum 116A the spring is engaged and provides resistance to rotation).  
	Regarding Claim 14, Sherin in the second interpretation of the first embodiment further discloses the adjustable resistance exercise machine of claim 1, wherein the hub comprises a substantially rectangular opening (holes 118C, see Figure 4 wherein the holes are rectangular).  
	Regarding Claim 15, Sherin in the second interpretation of the first embodiment further discloses the adjustable resistance exercise machine of claim 14, wherein the second engagement member comprises a substantially rectangular portion (teeth 116B, see Figure 3 wherein the teeth have a rectangular cross-section) adapted to engage the substantially rectangular opening of the hub (teeth 116B engage with holes 118C as seen in Figure 1 to engage the drums together)
	Regarding Independent Claim 16, Sherin in a first embodiment discloses an adjustable resistance exercise machine (Figure 1), comprising: 
	a shaft (shaft 106 with threaded shaft 130) comprising a first end (threaded shaft 130, see Figure 1 wherein the threaded shaft 130 is inside pusher 126 and is directly fixed to shaft 106) and a second end (Figure 1: Annotated);

    PNG
    media_image1.png
    533
    548
    media_image1.png
    Greyscale

Figure 3: Sherin Annotated
	a pulley (cord spool 108) mounted on the shaft between the first end and the second end (see Figure 1); 
	an elongated member (cord 110) wound on the pulley such that when the elongated member is pulled, the pulley will rotate (“the constant force springs provide the device 100 with the ability to provide a constant resistance level as the handle 112 pulls the cord 110 off of the cord spool 108.” ¶ 68); 
	a first engagement member (storage drum 114A) coupled to the pulley such that rotation of the pulley also rotates the first engagement member (“the second storage drum 114A does not include holes and is instead affixed to the cord spool 108 such that the second storage drum 114A is caused to be rotated by the cord spool 108 when the cord spool 108 rotates” ¶ 65); 
	a first spring (constant force spring 116D) positioned about the shaft between the pulley and the first end of the shaft (see Figure 1), the spring having a fixed end (first storage drum 116E) and a hub (second storage drum 116A), wherein the fixed end engages a stationary portion (axle 102) of the adjustable resistance exercise machine (first storage drum 116E is rotatable about fixed axle 102); 
	and a second engagement member (side face of drum 116A comprising engagement pattern holes 116C) positioned over the shaft (see Figure 1), the second engagement member adapted to rotationally engage the hub (the side face of drum 116A with holes 116C are fixed to the drum 116A and rotationally fixed together) and further adapted to selectively engage the first engagement member so that the second engagement member and the hub rotate when the pulley rotates (“When the teeth 114B and holes 116C are coupled in this manner, both constant force springs 114D and 116D resist the cord 110 from being pulled off the cord spool 108 resulting in increased resistance” ¶ 75); 
	a bias spring (compression spring 136) adapted to apply a bias force to hold the second engagement member out of engagement with the first engagement member (“configured to have different load resistances, thus allowing the resistance modules to be selectively coupled in order to adjust the resistance level” ¶ 63; the compression spring provides a resistance urging the drums out of engagement); 
	and a second spring (spring 118) having a second fixed end (first storage drum 118D) and a second hub (second storage drum 118A), wherein the second fixed end engages a second stationary part (housing 104, via the axle 102) of the adjustable resistance exercise machine and wherein the second hub is engaged such that the rotation of the pulley is resisted by the second spring when the elongated member is pulled (“the constant force springs 114D, 116D, and 118D are configured to resist the rotation of second storage drums 114A, 116A, and 118A.” ¶ 68);
	wherein the second engagement member engages the first engagement member when the bias force of the bias spring is overcome (“as the adjustment knob 122 is rotated, the second storage drums 114A and 116A couple together before second storage drums 116A and 118A” ¶ 75; the drums are pressed together when the bias force of the spring 136 is overcome), 
	and wherein rotation of the pulley is resisted by the first spring when the first engagement member is engaged with the second engagement member (see ¶ 75 above wherein when the teeth of drum 114A are engaged with the holes of drum 116A the spring is engaged and provides resistance to rotation).  
	Regarding Claim 17, Sherin further discloses an adjustment knob (adjustment knob 122) coupled to a threaded shuttle (threaded pusher 126), wherein the threaded shuttle engages a thread (thread 128) on the first end of the shaft (threaded shaft 130), such that the threaded shuttle rotates and moves axially when the adjustment knob is rotated (“The thread 128 rotating causes force to be applied to the pusher 126 via the threaded notch 134. The flaps 132 prevent the pusher from rotating around the shaft 106; instead the pusher 126 is forced to move along the shaft 106” ¶ 73), 
	and wherein the threaded shuttle is adapted to move the second engagement member into or out of engagement with the first engagement member when the adjustment knob is rotated (“Rotating the adjustment knob 122 of the resistance selector 120 in the direction that increases the resistance level results in the pusher 126 moving on the shaft 106 towards the second storage drum 116A.” ¶ 75; see ¶ 75 wherein the pusher 126 Is moved along the shaft and selectively engages the drums 114a, 116A, and 118A together dependent on the level of rotation of the knob 122).
	Regarding Claim 18, Sherin further discloses the adjustable resistance exercise machine of claim 16, wherein the first spring and the second spring comprise spiral springs (“constant force spring is configured to wrap around the first storage drum 114E and the second storage drum 114A” ¶ 60; the spring spirals/coils around the drums and are spiral springs).    
	Regarding Claim 19, Sherin further discloses the adjustable resistance exercise machine of claim 16, wherein first spring can selectively resist rotation of the pulley with a first resistance force, and wherein the second spring resists rotation of the pulley with a second resistance force (“constant force springs can all be rated for the same load or can be rated for different loads” ¶ 55; each spring has a different load wherein the first spring has a first resistance force and the second spring has a second resistance force different than the first).  
	
	Regarding Independent Claim 20, Sherin a first embodiment discloses an adjustable resistance exercise machine (Figure 1), comprising: 
	a shaft (shaft 106 with threaded shaft 130) comprising a first end (threaded shaft 130, see Figure 1 wherein the threaded shaft 130 is inside pusher 126 and is directly fixed to shaft 106) and a second end (Figure 1: Annotated);

    PNG
    media_image1.png
    533
    548
    media_image1.png
    Greyscale

Figure 4: Sherin Annotated
	a pulley (cord spool 108) mounted on the shaft between the first end and the second end (see Figure 1); 
	an elongated member (cord 110) wound on the pulley such that when the elongated member is pulled, the pulley will rotate (“the constant force springs provide the device 100 with the ability to provide a constant resistance level as the handle 112 pulls the cord 110 off of the cord spool 108.” ¶ 68); 
	a first engagement member (storage drum 114A) coupled to the pulley such that rotation of the pulley also rotates the first engagement member (“the second storage drum 114A does not include holes and is instead affixed to the cord spool 108 such that the second storage drum 114A is caused to be rotated by the cord spool 108 when the cord spool 108 rotates” ¶ 65); 
	a first spring (constant force spring 116D) positioned about the shaft between the pulley and the first end of the shaft (see Figure 1), the spring having a fixed end (first storage drum 116E) and a hub (second storage drum 116A), wherein the fixed end engages a stationary portion (axle 102) of the adjustable resistance exercise machine (first storage drum 116E is rotatable about fixed axle 102); 
	and a second engagement member (side face of drum 116A comprising engagement pattern holes 116C) positioned over the shaft (see Figure 1), the second engagement member adapted to rotationally engage the hub (the side face of drum 116A with holes 116C are fixed to the drum 116A and rotationally fixed together) and further adapted to selectively engage the first engagement member so that the second engagement member and the hub rotate when the pulley rotates (“When the teeth 114B and holes 116C are coupled in this manner, both constant force springs 114D and 116D resist the cord 110 from being pulled off the cord spool 108 resulting in increased resistance” ¶ 75); 
	a bias spring (compression spring 136) positioned between the pulley and the second engagement member (“a first compression spring 136 located between the second storage drum 114A and the second storage drum 116A” ¶ 63), wherein the bias spring is adapted to apply a bias force to hold the second engagement member out of engagement with the first engagement member (“configured to have different load resistances, thus allowing the resistance modules to be selectively coupled in order to adjust the resistance level” ¶ 63; the compression spring provides a resistance urging the drums out of engagement);
	an adjustment knob (adjustment knob 122) coupled to a threaded shuttle (threaded pusher 126), wherein the threaded shuttle engages a thread (thread 128) on the shaft (threaded shaft 130), such that the threaded shuttle rotates and moves axially when the adjustment knob is rotated (“The thread 128 rotating causes force to be applied to the pusher 126 via the threaded notch 134. The flaps 132 prevent the pusher from rotating around the shaft 106; instead the pusher 126 is forced to move along the shaft 106” ¶ 73), and wherein the threaded shuttle is adapted to move the second engagement member into or out of engagement with the first engagement member when the adjustment knob is rotated (“Rotating the adjustment knob 122 of the resistance selector 120 in the direction that increases the resistance level results in the pusher 126 moving on the shaft 106 towards the second storage drum 116A.” ¶ 75; see ¶ 75 wherein the pusher 126 Is moved along the shaft and selectively engages the drums 114a, 116A, and 118A together dependent on the level of rotation of the knob 122).
	and a second spring (spring 118) having a second fixed end (first storage drum 118D) and a second hub (second storage drum 118A), wherein the second fixed end engages a second stationary part (housing 104, via the axle 102) of the adjustable resistance exercise machine and wherein the second hub is engaged such that the rotation of the pulley is resisted by the second spring when the elongated member is pulled (“the constant force springs 114D, 116D, and 118D are configured to resist the rotation of second storage drums 114A, 116A, and 118A.” ¶ 68);
	wherein the second engagement member engages the first engagement member when the bias force of the bias spring is overcome (“as the adjustment knob 122 is rotated, the second storage drums 114A and 116A couple together before second storage drums 116A and 118A” ¶ 75; the drums are pressed together when the bias force of the spring 136 is overcome), and wherein rotation of the pulley is resisted by the first spring when the first engagement member is engaged with the second engagement member (see ¶ 75 above wherein when the teeth of drum 114A are engaged with the holes of drum 116A the spring is engaged and provides resistance to rotation);
	wherein the first spring provides a first resistance to rotation of the pulley when the second engagement member is engaged with the first engagement member, and the second spring provides a second resistance to rotation of the pulley (“constant force springs can all be rated for the same load or can be rated for different loads” ¶ 55; each spring has a different load wherein the first spring has a first resistance force and the second spring has a second resistance force different than the first).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180214731 A1 (Sherin).
	Regarding Claim 6, Sherin discloses the invention as substantially claimed, see above. Sherin further discloses wherein the threaded shuttle moves the second engagement member into engagement when the adjustment knob is rotated in a counter-clockwise direction (see Figure 5 wherein the thread 28 is threaded clockwise and rotation of the knob 122 counter-clockwise drives the pusher 126 and ultimately the second engagement member into engagement). Sherin does not disclose wherein the threaded shuttle moves the second engagement member into engagement when the adjustment knob is rotated in a clockwise direction.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have counter-clockwise threading, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In the present case reversing the threading to have counter-clockwise threading would just change the direction the user turns the knob in order to increase resistance.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the threading counter-clockwise so wherein the threaded shuttle moves the second engagement member into engagement when the adjustment knob is rotated in a clockwise direction in order allow a user to adjust the resistance to meet their preferences.  

	Regarding Claim 12, Sherin discloses the invention as substantially claimed, see above. Sherin further discloses a first resistance module comprising the first spring (resistance module 116) and a second resistance module comprising a second spring (spring 118D) having a fixed end (drum 118E) and a second hub (drum 118A), wherein the fixed end engages the stationary part of the adjustable resistance exercise machine (see Figure 1).
 	Sherin does not disclose wherein the second hub is engaged on a side of the pulley opposite from the first engagement member, such that the rotation of the pulley is resisted by the second spring when the elongated member is pulled.
	Sherin teaches an analogous second embodiment (Figs 33A-D) solving the same issue of multiple spring resistance modules comprising:
	An adjustable resistance exercise machine, comprising: 
	a shaft (“shaft”) comprising a first end and a second end (Figure 33D);

    PNG
    media_image2.png
    318
    444
    media_image2.png
    Greyscale

Figure 33D
	 a pulley (cord/spool component 3314) mounted on the shaft between the first end and the second end (see Figures 33A-33D wherein the cord/spool are mounted onto the shaft when it is inserted into the apparatus); 
	an elongated member (“cord”) wound on the pulley such that when the elongated member is pulled, the pulley will rotate (see Figures 33A-33D); 
	a first resistance module (resistance module 3316) comprising a spring (spring 3204) positioned about the shaft between the pulley and the first end of the shaft (see Figures 32A and 33A), the spring having a fixed end (second storage drum 3202B) and a hub (first storage drum 3202A); 
	and a second resistance module (resistance module 3312) comprising a second spring (spring 3204) having a fixed end (second storage drum 3202B) and a second hub (first storage drum 3202A), wherein the fixed end engages a stationary part of the adjustable resistance exercise machine (housing 3201; the second storage drum 3202B engages with the fixed housing structure 3201) and wherein the second hub is engaged on a side of the pulley opposite from the first engagement member (see Figure 33A wherein the spool component 3314 is located between the resistance modules), such that the rotation of the pulley is resisted by the second spring when the elongated member is pulled (each resistance module 3200 which includes modes 3316 and 3312 resist movement of the cord when unwound from the spool component 3314 when engaged). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the location of the second resistance module within the first embodiment to be located on and engaged on a side of the pulley opposite from the first engagement member, as taught by Sherin in the second embodiment, in order to “allow even distribution of the force on the device when the user pulls the cable and minimizes damage to the cable” (¶ 141).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784